Case 2:20-cv-00281-JRG Document 125 Filed 04/06/21 Page 1 of 13 PageID #: 5658




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


  KAIFI LLC,

               Plaintiff,
                                              Case No. 2:20-CV-00281-JRG
        v.

  T-MOBILE US, INC. and                          Hon. Rodney Gilstrap
  T-MOBILE USA, INC.,

               Defendants.



         DEFENDANTS T-MOBILE US, INC. AND T-MOBILE USA, INC.’S
             SUR-REPLY TO PLAINTIFF’S MOTION FOR LEAVE
               TO AMEND INFRINGEMENT CONTENTIONS
Case 2:20-cv-00281-JRG Document 125 Filed 04/06/21 Page 2 of 13 PageID #: 5659




                                               TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1

II.    ARGUMENT ...................................................................................................................... 1

       A.        KAIFI’s Proposed Supplements Present New Infringement Theories ................... 1

       B.        KAIFI’s New Infringement Theories Are Based upon Public Information ........... 2

       C.        KAIFI’s Proposed Supplements Are Not Responsive to T-Mobile’s
                 Questions................................................................................................................. 3

       D.        KAIFI’s Amendments Are Not Important to the Case ........................................... 4

       E.        T-Mobile Will Be Prejudiced and Has Alleged This to KAIFI .............................. 5

III.   CONCLUSION ................................................................................................................... 5




                                                                   i
Case 2:20-cv-00281-JRG Document 125 Filed 04/06/21 Page 3 of 13 PageID #: 5660




                              TABLE OF EXHIBITS

  Exhibit   Document
     1      Excerpts from KAIFI_0000631–KAIFI_0000773 (3GPP TS 23.008 V15.7.0)




                                        ii
Case 2:20-cv-00281-JRG Document 125 Filed 04/06/21 Page 4 of 13 PageID #: 5661




                             TABLE OF ABBREVIATIONS

 Abbreviation               Meaning
 AT&T litigation            KAIFI LLC v. AT&T Corp., No. 2:19-cv-00138-JRG (E.D. Tex.)
 First Supplement           Redline of Infringement Contentions to KAIFI’s Proposed First
                            Supplemental Disclosure of Asserted Claims & Infringement
                            Contentions (Jan. 12, 2021) (D.I. 112-7)
 Infringement Contentions   KAIFI’s Disclosure of Asserted Claims & Infringement
                            Contentions (Oct. 30, 2020)
 KAIFI                      Plaintiff KAIFI LLC
 Opp.                       Defendants T-Mobile US, Inc. and T-Mobile USA, Inc.’s
                            Opposition Brief to KAIFI’s Motion for Leave to Amend
                            Infringement Contentions (Mar. 19, 2021) (D.I. 112)
 OTT                        over-the-top
 Reply                      Plaintiff KAIFI’s Reply In Support of KAIFI’s Motion for Leave
                            to Amend Infringement Contentions (Mar. 29, 2021) (D.I. 119)
 Second Supplement          Redline of Infringement Contentions to KAIFI’s Proposed
                            Second Supplemental Disclosure of Asserted Claims &
                            Infringement Contentions (Feb. 19, 2021) (D.I. 112-9)
 T-Mobile                   Defendants T-Mobile US, Inc. and T-Mobile USA, Inc.




                                            iii
Case 2:20-cv-00281-JRG Document 125 Filed 04/06/21 Page 5 of 13 PageID #: 5662




                                        TABLE OF AUTHORITIES
                                                                                                             Page(s)

CASES

Davis-Lynch, Inc. v. Weatherford Int’l, Inc.,
   No. 6:07-cv-559, 2009 WL 81874 (E.D. Tex. Jan. 12, 2009) ...................................................5

EMG Tech., LLC v. Chrysler Grp., LLC,
  No. 6:12-cv-259, 2013 WL 12147662 (E.D. Tex. July 3, 2013) ...........................................3, 4

Glob. Sessions LP v. Travelocity.com LP,
   No. 6:10-cv-671, 2012 WL 1903903 (E.D. Tex. May 25, 2012) .............................................5

KAIFI LLC v. AT&T Inc. et al.,
   No. 2:19-cv-00138-JRG, D.I. 192 (E.D. Tex. June 18, 2020) ...................................................5

Raytheon Co. v. Indigo Sys. Corp.,
   No. 4:07-cv-109, D.I. 407 (E.D. Tex. Dec. 23, 2008) ...............................................................1




                                                          iv
Case 2:20-cv-00281-JRG Document 125 Filed 04/06/21 Page 6 of 13 PageID #: 5663




I.     INTRODUCTION

       KAIFI’s reply distracts from one simple fact: KAIFI improperly seeks to add new

infringement theories based upon information known to KAIFI long before it served its

Infringement Contentions. Due to KAIFI’s lack of diligence, the lack of importance of these

amendments, and the resulting prejudice to T-Mobile, T-Mobile respectfully requests that the

Court deny KAIFI’s motion for leave to amend.

II.    ARGUMENT

       A.      KAIFI’s Proposed Supplements Present New Infringement Theories

       KAIFI’s proposed supplements indisputably add new infringement theories.              While

KAIFI’s original contentions identify three potential “location registers,” its proposed supplements

add two additional potential “location registers.” Compare D.I. 112-2, App’x 1 at 16–20, with

D.I. 112-7 at 16, and D.I. 112-9 at 49. Moreover, KAIFI’s supplements make the allegation—

absent from its original contentions—that the location register can be “distributed” across any of

these components. D.I. 112-7 at 16–17, D.I. 112-9 at 49. In addition, KAIFI’s Second Supplement

added over a dozen additional accused examples of what qualifies as the alleged “location

information.” See D.I. 112-9 at 64, 89; D.I. 112 at 4 n.6. KAIFI does not deny any of these facts.

       Instead, KAIFI turns its disclosure obligations on their head. It argues that “[t]he original

contentions do not assert that the location register must be a single physical location and cannot

involve the mobile device.” Reply at 1. KAIFI apparently believes that it can assert any new

infringement theory it wishes, as long as it did not expressly disclaim that theory in its original

contentions. To the contrary, the Local Rules require early, specific disclosure of infringement

theories so that the case may proceed on “a stable set of infringement contentions.” Raytheon Co.

v. Indigo Sys. Corp., No. 4:07-cv-109, D.I. 407 at 2 (E.D. Tex. Dec. 23, 2008) (internal quotations

and citations omitted).



                                                 1
Case 2:20-cv-00281-JRG Document 125 Filed 04/06/21 Page 7 of 13 PageID #: 5664




       B.      KAIFI’s New Infringement Theories Are Based upon Public Information

       KAIFI’s supplements are also indisputably based on public information available to KAIFI

when it served its Infringement Contentions. KAIFI does not (and cannot) dispute that its First

Supplement was necessarily based on public information, because it was served before T-Mobile’s

technical production. Thus, the new theories identified in its First Supplement—including the

newly accused “location registers” and the new theory that the location register can be “distributed

across components in the system”—cannot be based on confidential information. See D.I. 112-7

at 16–17. KAIFI’s Second Supplement, in which it further added newly accused examples of

“location information,” is also indisputably based on public information available to KAIFI when

it served its Infringement Contentions. KAIFI does not dispute that its new examples of “location

information” are identified in public 3GPP standards—including the very standards KAIFI cites

in its Infringement Contentions. Many of these same components were also accused by KAIFI in

the AT&T litigation. See Opp. at 8–9.

       KAIFI’s only excuse is that it would have been “improper” to assume that T-Mobile was

“fully” compliant with the relevant 3GPP standards. Reply at 2–3. But no such assumption was

required (or warranted). KAIFI’s Infringement Contentions identified several accused examples

of “location information” found in public 3GPP standards, including PDN Address, subscribed

QoS profile, and Access Point Name (APN). D.I. 112-2, App’x 1 at 19 (citing 3GPP TS 23.008,

Tables 5.2A-1 and 5.2A-2 (Ex. 1 at 46, 50, 53, 120–22 (in yellow))). KAIFI now seeks to add new

examples of “location information” (e.g., NR Cell Global ID, E-UTRAN Cell Global ID, and

Tracking Area Identity) identified in the very same public standard. See Ex. 1 at 31–32, 50, 120–

21 (in blue). KAIFI made the deliberate choice to accuse some of these examples, but not others.

       Indeed, KAIFI’s argument regarding T-Mobile’s non-compliance with the optional

ANDSF portion of the 3GPP standard (Reply at 3) is doubly irrelevant. The ANDSF standard


                                                 2
Case 2:20-cv-00281-JRG Document 125 Filed 04/06/21 Page 8 of 13 PageID #: 5665




(3GPP TS 24.312) has nothing to do with KAIFI’s new accused “location information,” disclosed

in the separate 3GPP TS 23.008. Moreover, T-Mobile informed KAIFI that it did not implement

the ANDSF standard after KAIFI had served its Second Supplement. Thus, this information was

indisputably irrelevant to KAIFI’s new infringement theories, advanced before it learned anything

about T-Mobile’s non-compliance with ANDSF.

       KAIFI did not need to “assume” T-Mobile’s “full” compliance with 3GPP standards to

disclose its infringement theories; it simply had to rely on the very same 3GPP standard it cited

thirty-two times in its Infringement Contentions for this exact same claim element. See generally

D.I. 112-2. As T-Mobile has repeatedly represented to KAIFI, T-Mobile does not oppose

amendment of KAIFI’s contentions to add citations to T-Mobile’s confidential documents to

KAIFI’s already disclosed theories. But what T-Mobile opposes, and what the law forbids, is for

KAIFI to deliberately ignore publicly available information and then belatedly add new

infringement theories under the guise of adding citations to confidential documents.1 EMG Tech.,

LLC v. Chrysler Grp., LLC, No. 6:12-cv-259, 2013 WL 12147662, at *3 (E.D. Tex. July 3, 2013).

       C.      KAIFI’s Proposed Supplements Are Not Responsive to T-Mobile’s Questions

       KAIFI’s attempt to justify its new theories as simply responding to T-Mobile’s questions

fails for a simple reason—T-Mobile’s questions are still unanswered. For example, regarding the

various potential “location registers” and examples of “location information” in KAIFI’s original


1
  KAIFI also repeats the false and irrelevant accusation that T-Mobile has withheld source code.
Reply at 3. T-Mobile has consistently and truthfully represented to KAIFI that the source code
KAIFI seeks is not in its possession. See, e.g., Opp. at 11. As explained in T-Mobile’s opposition
to KAIFI’s motion to compel, when KAIFI sought discovery regarding APIs provided to third
parties (not source code of the network components accused by KAIFI), T-Mobile agreed to
produce the information to avoid a dispute, even though the single API that T-Mobile identified,
which relates to data rates for streaming videos, has nothing to do with KAIFI’s claims. See D.I.
117 at 4; see also D.I. 117-6 at 2. Moreover, this API is irrelevant to KAIFI’s motion—none of
KAIFI’s new infringement theories relate whatsoever to the API.



                                                3
Case 2:20-cv-00281-JRG Document 125 Filed 04/06/21 Page 9 of 13 PageID #: 5666




contentions, T-Mobile noted that KAIFI did not disclose “what each alleged ‘location register’ is

and what ‘location information’ each stores.” D.I. 112-3 at 2. KAIFI’s proposed supplements put

T-Mobile even further in the dark. As discussed above, instead of nine potential examples of

“location information” across three potential “location registers,” KAIFI now attempts to accuse

over twenty separate items as allegedly qualifying as “location information” across five accused

“location registers.” Instead of clarifying its contentions, KAIFI’s proposed supplements simply

exacerbate the confusion.

       Moreover, T-Mobile explained that KAIFI’s Infringement Contentions were deficient

regarding OTT services because they operate in a materially different way than the sole charted

accused product, Wi-Fi Calling. D.I. 112-3 at 3–5. For example, T-Mobile noted that, because

OTT services do not touch T-Mobile’s network when the device is connected to Wi-Fi, “KAIFI’s

Infringement Contentions do not explain how the PDN GW [the accused “router” for Wi-Fi

Calling] serves as the claimed “router” for [OTT] services.” Id. at 4. T-Mobile remains in the

dark regarding KAIFI’s infringement theory for OTT services, because its proposed supplements

still do not provide a chart for OTT services. Setting aside the implausibility of KAIFI’s contention

that it “could not have anticipated T-Mobile’s questions related to ‘location register’” (Reply at 1),

the proposed supplements do nothing to address the deficiencies identified by T-Mobile.

       D.      KAIFI’s Amendments Are Not Important to the Case

       KAIFI effectively conceded its amendments’ lack of importance by failing to address this

prong at all in its opening brief. It now argues that the amendments are important because they

make clear that location register can be distributed across several components. Reply at 4. But

KAIFI’s amendments were not “clarifications.” Additionally, KAIFI still ignores any alleged

importance of its newly identified examples of the accused “location registers” and “location

information.” KAIFI knew exactly how to articulate these new theories as it took the same


                                                  4
Case 2:20-cv-00281-JRG Document 125 Filed 04/06/21 Page 10 of 13 PageID #: 5667




 positions in the AT&T litigation. See KAIFI LLC v. AT&T Inc. et al., No. 2:19-cv-00138-JRG,

 D.I. 192 at 5‒10 (E.D. Tex. June 18, 2020). KAIFI can still proceed with the infringement theories

 properly disclosed in its original contentions, but not theories it deliberately chose to exclude.

        E.      T-Mobile Will Be Prejudiced and Has Alleged This to KAIFI

        Contrary to KAIFI’s misstatements (Reply at 1, 4), T-Mobile has repeatedly, and as early

 as November 2020, informed KAIFI that its new theories are prejudicial because T-Mobile has

 prepared its invalidity contentions and claim construction arguments in reliance on KAIFI’s

 Infringement Contentions. See D.I. 112-3 at 1; D.I. 112-5 at 3. KAIFI disingenuously accuses

 T-Mobile of “gamesmanship” and argues that any prejudice is T-Mobile’s “own making.” Reply

 at 4. It is not “gamesmanship” to expect that KAIFI will abide by the Local Rules’ disclosure

 requirements and the deadlines set by this Court. T-Mobile was justified in relying on KAIFI’s

 operative Infringement Contentions when preparing its invalidity contentions. The prejudice to

 T-Mobile would result directly from KAIFI’s deliberate delay in asserting publicly available

 information months after its Infringement Contentions were due.

        Finally, T-Mobile’s cases are directly on point: they involve a plaintiff seeking to amend

 based on public information when the parties are nearing the Markman hearing. See Davis-Lynch,

 Inc. v. Weatherford Int’l, Inc., No. 6:07-cv-559, 2009 WL 81874, at *5 (E.D. Tex. Jan. 12, 2009)

 (allowing amendments two months from Markman “would still be prejudicial—especially in light

 of the looming deadlines in this case”); Glob. Sessions LP v. Travelocity.com LP, No. 6:10-cv-

 671, 2012 WL 1903903, at *6 (E.D. Tex. May 25, 2012) (finding prejudice “because the claim

 construction hearing is one month away” and defendants “would have little time to conduct new

 prior art searches or reassess its invalidity theories”). T-Mobile would suffer the same prejudice.

 III.   CONCLUSION

        T-Mobile respectfully requests that the Court deny KAIFI’s motion for leave to amend.


                                                   5
Case 2:20-cv-00281-JRG Document 125 Filed 04/06/21 Page 11 of 13 PageID #: 5668




  DATE: April 6, 2021                Respectfully submitted,

                                     GIBSON, DUNN & CRUTCHER LLP

                                     By: /s/ Josh A. Krevitt

                                           Josh A. Krevitt
                                           New York Bar No. 2568228
                                           Benjamin Hershkowitz
                                           New York State Bar No. 2600559
                                           Katherine Q. Dominguez
                                           New York Bar No. 4741237
                                           Paul J. Kremer
                                           New York Bar No. 4900338
                                           GIBSON, DUNN & CRUTCHER LLP
                                           200 Park Avenue
                                           New York, New York 10166-0193
                                           Telephone: (212) 351-4000
                                           Facsimile: (212) 351-4035
                                           bhershkowitz@gibsondunn.com
                                           kdominguez@gibsondunn.com
                                           pkremer@gibsondunn.com

                                           Robert Vincent
                                           Texas State Bar No. 24056474
                                           Nathan R. Curtis
                                           Texas State Bar No. 24078390
                                           Audrey Yang
                                           Texas State Bar No. 24118593
                                           GIBSON, DUNN & CRUTCHER LLP
                                           2001 Ross Avenue
                                           Dallas, Texas 75201-2923
                                           Telephone: (214) 698-3423
                                           Fax: (214) 571-2961
                                           rvincent@gibsondunn.com
                                           ncurtis@gibsondunn.com
                                           ayang@gibsondunn.com

                                           Melissa R. Smith
                                           Texas State Bar No. 24001351
                                           GILLAM & SMITH, LLP
                                           303 S. Washington Ave.
                                           Marshall, TX 75670
                                           Telephone: (903) 934-8450
                                           Facsimile: (903) 934-9257
                                           Melissa@gillamsmithlaw.com




                                       6
Case 2:20-cv-00281-JRG Document 125 Filed 04/06/21 Page 12 of 13 PageID #: 5669




                                           Attorneys for Defendants T-Mobile US, Inc.
                                           and T-Mobile USA, Inc.




                                       7
Case 2:20-cv-00281-JRG Document 125 Filed 04/06/21 Page 13 of 13 PageID #: 5670




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this notice was served on all counsel who have

 consented to electronic service, per Local Rule CV-5(a)(3)(A), on April 6, 2021.



                                             /s/ Josh A. Krevitt
                                             Josh A. Krevitt




                                                8
